Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/CN2017/109248, filed 11/3/2017. 

Information Disclosure Statement
The IDS’s filed on 1/27/2022 and 5/11/2020 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 1/13/2022 is acknowledged. 
Claims 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claims Status
Receipt of Remarks/Amendments filed on 1/13/2022 is acknowledged. Claims 1-10 are currently pending. Claims 7-10 have been withdrawn. Accordingly, claims 1-6 are currently under examination.

Claim Interpretation
Claim 6 recites the transitional phrase language "consisting essentially of". The "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a polar amide of formula 2: R3-C(O)-NR4R5 (Formula 2), wherein R4 is an alkyl group having 1 to 4 carbon atoms, and wherein R5 and R6 are each independently an alkyl group having 1 3 stands for and it recites “R6 are each independently an alkyl group having 1 to 3 carbon atoms”, however, there is no R6 in formula 2 recited in the claim. It appears that formula 2 (R3-C(O)-NR4R5) recited in claim 6 contains typographical error because claim 1 also recites formula 2 which is R4-C(O)-NR5R6 and the description of what R substituents stand for in both claim 1 and 6 matches formula 2 recited in claim 1. Formula 2 disclosed in the instant specification also is the same as the one recited in claim 1. Thus, for the purpose of examination, the examiner will interpret formula 2 of claim 6 as R4-C(O)-NR5R6, which is formula 2 recited in claim 1.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (WO 2017/097882 A1; Jun. 15, 2017) in view of Kozuki (Journal of ASTM International, Vol. 6. No. 9, Pg. 1-9, Aug. 2009). 
	Weiss throughout the reference teaches liquid formulations in the form of emulsion concentrate comprising solvents and pesticides (Abstract; Pg. 2, line 17). Weiss discloses the formulation comprising component b (solvents), which contain at least one organic solvent such as the organic solvent of compound I (Pg. 2, line 1-5). Weiss teaches the formulation, along with solvent of compound I, also contain one or more solvent (Pg. 6, line 24). Weis discloses ethyl 3-ethoxypropionate (i.e. ether ester of formula 1 recited in instant claims 1, 4 and 6) and N,N-dimethylacetamide (i.e. polar amide of formula 2 recited in instant claims 1-3 and 6) being further suitable organic solvents (Pg. 4, line 5, 20-21; Pg. 5, line 16-17). 
While Weiss teaches that 3-ethoxypropionate and N,N-dimethylacetamide can both be included as further suitable solvents in the formulation, Weiss does not disclose these presently claimed solvents in an exemplified embodiment. However, this deficiency is addressed by Kozuki. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss to incorporate the teachings of Kozuki and specifically include ethyl 3-thoxypropionate and N,N-dimethylacetamide as the solvents. One would be motivated to do so because both Kozuki and Weiss teach emulsion concentration formulations comprising pesticide and solvent and Kozuki further teaches that ethyl 3-ethoxypropionate and N,N-dimethylacetamide being suitable solvents for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations (Page 4). Weiss teaches clothianidin as one of the preferred insecticidal components that can be included in the formulation (Pg. 9, line 23-24) and, as discussed supra, Kozuki discloses clothianidin as one of the pesticides that is hardly soluble in common nonpolar solvents. Thus, since Weiss already discloses that both ethyl 3-thoxypropionate and N,N-dimethylacetamide can be included as the solvents and clothianidin as an insecticide, one skilled in the art would have had a reasonable expectation of success of incorporating Kozuki’s teachings and include ethyl 3-thoxypropionate and N,N-dimethylacetamide solvents for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations. 
With respect to the instantly claimed amount of ether ester solvent, Weiss teaches proportion of compound I solvent in component b (the solvent component) may be 1% to 95% by weight. Including 95% of compound I solvent leaves the ether ester solvent (i.e. ethyl 3-thoxypropionate) at less than 5% which overlaps the amount of ether ester solvent recited in instant claims 5.  Generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have
had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616